DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
 	Claims 21-22 are cancelled, claims 1-20 and 23-24 are pending, and claims 3-8, 10-12 and 17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b). 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The recitation “the recesses and projections of the cut-raised end have shapes such that an angle of contact of water is reduced to increase the hydrophilicity of the surface” as recited in claim 1, last indented paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The recitation “the angle of contact of water … less than 90 degrees” in claim 23 does not further limit claim 1 reciting “an angle of contact of water … to increase hydrophilicity.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, 13-15, 18-20 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iishi (4,892,143) in view of Sakitani et al. (4,434,844) and Bachofen (5,919,406).
Iishi discloses a heat exchanger 10 that performs heat exchange between a first fluid and a second fluid, the heat exchanger 10 comprising:
tubes 12 which are arranged in one direction and in which the first fluid flows; and
a corrugated fin 13 provided between the tubes 12, curved to have a wave shape (Figure 3), and configured to promote heat exchange between the first fluid and the second fluid, the second fluid flowing between the tubes 12, wherein
the corrugated fin 13 includes joints that are joined to the tubes 12 (column 1, lines 40-41), and fin bodies 13a that are each between and connect the joints which are located next to each other along the wave shape,
a fin body of the fin bodies 13a includes a cut-raised portion 27 that has a shape in which a part of the fin body 13a is cut and raised for promotion of heat transfer,
the cut-raised portion 27 includes an opening through which the second fluid flows, an unlabelled cut-raised body (generally shown as element 27 in Figure 3) that guides the second fluid flowing through the opening, and a cut-raised end 27a (Figures 3 and 6) that is provided on at least one end of the cut-raised portion 27 in the one direction and has a plate shape extending from the unlabelled cut-raised body,
wherein the cut-raised end 27a is configured to promote drainage of water toward the joint or a surface of the tube 12 (i.e. louvers, column 3, lines 20-28);
but does not disclose the cut-raised end 27a having a plate shape extending oblique to the unlabelled cut-raised body such that an area of the opening gradually decreases in a direction away from the unlabelled cut-raised body toward the joint, nor
the cut-raised end 27a has recesses and projections that increase hydrophilicity of a surface of the cut-raised end 27a on at least one side of the cut-raised end 27a in a thickness direction of the cut-raised end 27a.
Sakitani et al. discloses a heat exchanger that performs heat exchange between a first fluid and a second fluid, the heat exchanger comprising:
tubes 2 which are arranged in one direction (i.e. vertically in Figure 1) and in which the first fluid flows; and
a fin body 6 provided between the tubes 2, and configured to promote heat exchange between the first fluid and the second fluid, the second fluid flowing between the tubes 2, wherein
the fin body 6 includes a cut-raised portion 5d that has a shape in which a part of the fin body 6 is cut and raised for promotion of heat transfer,
the cut-raised portion 5d includes an opening 4 through which the second fluid flows, a cut-raised body that guides the second fluid flowing through the opening 4, and a cut-raised end (5a, 5b) that is provided on at least one end of the cut-raised portion 5d in the one direction and having a plate shape extending oblique to the cut-raised body such that an area of the opening gradually decreases in a direction away from the cut-raised body toward the fin body 6 (Figure 6) for the purpose of achieving a desired heat transfer and/or pressure drop.  Note Sakitani et al discloses the plate fin and tube structure of Figures 1 and 17 is an obvious variant of the corrugated fin and tube structure of Figure 20, which is similar to Figure 1 of Ishii, in which fin louvers are commonly employed.
Bachofen discloses a heat exchanger 10 that performs heat exchange between a first fluid 16 and a second fluid 18, the heat exchanger comprising:
planar elements which are arranged in one direction and in which the first fluid and the second fluid alternating flow, 
wherein the planar elements have recesses and projections (i.e. roughened surface) that increase hydrophilicity of the surface for the purpose of providing wettability.  Note Bachofen (column 3, lines 44-47) discloses a roughened surface is an obvious variant of a hydrophilic coating on a surface.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Iishi the cut-raised portion having a plate shape extending oblique to the cut-raised body such that an area of the opening gradually decreases in a direction away from the cut-raised body toward the fin body for the purpose of achieving a desired heat transfer and/or pressure drop as recognized by Sakitani et al., and employ in Iishi the cut-raised end having recesses and projections (i.e. roughened) for the purpose of providing wettability as recognized by Bachofen.  Further, it would have been obvious to one of ordinary skill in the art to simply substitute one known element for another to obtain predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007)  In this instance, substituting the hydrophilic coating 20 of Iishi with the recesses and projections (i.e. roughened surface) of Bachofen would have been obvious.  Bachofen (column 3, lines 44-47) further discloses this fact.
Regarding claim 2, Figure 3 of Iishi (column 3, lines 3-4) discloses the cut-raised end 27a is provided on each of opposite ends of the cut-raised portion 27 in the one direction.
Regarding claim 9, in the combination of references, the unlabelled cut-raised body of Iishi would include recesses and projections as taught by Bachofen that increase hydrophilicity of a surface of the unlabelled cut-raised body on at least one side in a thickness direction of the unlabelled cut-raised body.
Regarding claim 13, Figure 1 of Iishi (abstract) discloses the second fluid is a gas (air) that generates condensed water by heat exchange with the first fluid.
Regarding claim 14, Iishi (abstract) discloses the heat exchange 10 is in an environment to be exposed to water, i.e. humid air.
Regarding claim 15, Figure 1 of Iishi (abstract) discloses the tubes 12 extend in a vertical direction.
Regarding claim 18, it would have been obvious to one of ordinary skill in the art to employ the recesses and projections (i.e. roughening) as taught by Bachofen of the cut-raised end (5a, 5b) as taught by Sakitani et al. provided on each of opposite sides of the cut-raised end (5a, 5b) in the thickness direction to provide optimal hydrophilicity of the cut-raised end (5a, 5b),
Regarding claim 19, Figure 3 of Iishi (column 3, lines 3-4) discloses the cut-raised portion 27 for promoting heat transfer is a louver.
Regarding claim 20, as applied to claim 1 above, which is narrower in scope, the claim limitations are met.
Regarding claim 23, inherently, a hydrophilic surface has an angle of contact of water of less than 90 degrees.  See Wikipedia - “Generally, if the water contact angle is smaller than 90°, the solid surface is considered hydrophilic and if the water contact angle is larger than 90°, the solid surface is considered hydrophobic.”
Regarding claim 24, as noted above (page 6), the hydrophilic coating 20 of Iishi is substituted with the recesses and projections (i.e. roughened surface) of Bachofen.

	Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iishi (4,892,143) in view of Sakitani et al. (4,434,844) and Bachofen (5,919,406) as applied to claim(s) 1-2, 9, 13-15, 18-20 and 23-24 above, and further in view of Lee et al. (2004/0003619).
	The combined teachings of Iishi, Sakitani et al. and Bachofen lacks a depth of a recess included in the recesses and projections is 10 µm or deeper.
Lee et al. discloses a heat exchanger 1 that performs heat exchange between a first fluid and a second fluid 5, the heat exchanger 1 comprising:
unlabeled tubes which are arranged in one direction and in which the first fluid flows; and
an unlabeled fin provided on the tubes and configured to promote heat exchange between the first fluid and the second fluid, the second fluid 5 flowing between the tubes, wherein
the fin includes a roughened hydrophilic surface read as “recesses and projections” having a depth of 5 to 100 µm (paragraph 34) for the purpose of providing a suitable wettability.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Iishi, Sakitani et al. and Bachofen the roughened hydrophilic surface having a depth of 5 to 100 µm for the purpose of providing a suitable wettability as recognized by Lee et al..  Further, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).

Response to Arguments
The rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of the claim amendments.  The Examiner mistakenly applied a new matter rejection instead of an objection to the specification.  The drawings are deemed to support the claimed subject matter.
Applicant's arguments have been fully considered but they are not persuasive. 
Notwithstanding applicants’ remarks, the combination of references structurally meets the instant invention.  The primary reference of Iishi discloses a heat exchanger with vertical tubes 12 with corrugated fins 13 therebetween, the fins 13 including joints with the tubes 12 and hydrophilic coated cut-raised portions 27 (louvers).  Figure 3 of Iishi does not disclose with specificity the structure of the cut-raised ends 27a, nor recesses and projections to provide hydrophilicity.  
The secondary reference of Sakitani et al. teaches the specific structure of the cut-raised ends (5a, 5b) of the cut-raise portion 5d for the purpose of achieving a desired heat transfer and/or pressure drop.  Applicants do not traverse this teaching.  Sakitani et al. further discloses the structure of cut-raised portions (louvers) are equally applicable to plate fin and tube structures of Figures 1 and 17 and corrugated fin and tube structures of Figure 20 as obvious variants of one another.
The secondary reference of Bachofen teaches recesses and projections (i.e. roughened surface) that increase hydrophilicity of the surface for the purpose of providing wettability.    Applicants do not traverse this teaching.  Bachofen (column 3, lines 44-47) further discloses a roughened surface is an obvious variant of a hydrophilic coating on a surface, the substitution between the structures would be obvious.
The secondary reference of Lee et al. teaches the includes a roughened hydrophilic surface (similar to Bachofen) having a fin depth of 5 to 100 µm for the purpose of providing a suitable wettability.   Applicants do not traverse this teaching.
New claim 23 merely demonstrates the broadness of the instant invention.  If increasing hydrophilicity were the object of the invention, the contact angle would be a value extremely “less than 90 degrees.”  Applicants’ citations of the prior art promoting hydrophobic properties with water contact angles greater than 90 degrees are noted.  Clearly, the shape of the recesses and projections alone do not dictate the water contact angle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763